*. Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.231 Page 1of 8

AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
FABIO RENE GUARDIOLA (1)
Case Number: 3:18-CR-03167-WQH
, Kris J. Kraus secges onep
Defendant’s Attomey ae oe .
___ USM Number_ 70370-298 ee FIL _ D a
O ~ : | , 7
THE DEFENDANT: - OCT 2 I 2020
[I pleaded guilty to count(s) 2 and 3 of the Information | saute, Uo bSTRICT COURT
By ra DEPUTY

 

 

 

[] was found guilty on count(s)
after 2 plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:2252(a)(4)(B);2253(b) - Possession Of Images Of Minors Engaged In Sexually Explicit

Conduct;Criminai Forfeiture 2
26:586 1 (d),5871;18: 924(d), 26:5872,28:2461(c) - Possession Of Unregistered Firearms;Criminal

Forfeiture 3

The defendant is sentenced as provided in pages 2 through 8 of this judgment.

 

—— ~The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
(1 The defendant has been found not guilty on count(s) .

 

 

XI Count(s) Remaining count _ is dismissed on the motion of the United States.

BX] Assessment: $100.00 as to each count for a total of $200.00

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Forfeiture pursuant to order filed 5/12/2020 . , included herein,

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 19, 2020

. Date of Imposition of Sentence

 
   
  

HON. WILLIAM Q.
UNITED STATES TRICT JUDGE

 
*, Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.232 Page 2 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FABIO RENE GUARDIOLA (1) Judgment - Page 2 of 8
CASENUMBER: —3:18-CR-03167-WQH ,

 

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Forty-eight (48) months as to each count to run concurrently

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the Western Region as close to Southern CA as possible.

O

<

The defendant is remanded to the custody of the United States Marshal.

[i The defendant must surrender to the United States Marshal for this district:
O at . AM, on
Cl sas notified by the United States Marshal.

 

 

Prisons:

L] onor before

Ol asnotified by the United States Marshal.

LI as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment. ©
~ UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03167-WQH

The defendant must surrender for service of sentence at the institution designated by the Bureauof___ =!

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.233 Page 3 of 8

‘AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FABIO RENE GUARDIOLA (1) " Judgment - Page 3 of 8
CASENUMBER: _3:18-CR-03167-WQH

SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Seven (7) years as to count 2 and three (3) years as to count 3, to run concurrently

MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa

-_ controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

CO) The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable) .

4, OThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. [&XlThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. (JThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable) .

7. C)The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-03 167-WQH

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.234 Page 4 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT; FABIO RENE GUARDIOLA (1) Judgment - Page 4 of 8
CASE NUMBER: 3:18-CR-03167-WQH

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

lL. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation

 

— ——.—office-or within.a different time frame —

2. After initiafly reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed. .

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change. .

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

 

 

__..7._ The defendant must work full time (at least 30 hours per week) ata lawful type of employment,_unless the probation officer.
excuses the defendant from doing so. Ifthe defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

‘8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without

first getting the permission of the probation officer.
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10, The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-03167-WQH

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.235 Page 5 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: '- FABIO RENE GUARDIOLA (1) Judgment - Page 5 of 8
CASE NUMBER: 3:18-CR-03 167-WQH

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
other electronic communications or data storage devices or media, and effects to search at any time, with
or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful

- —— discharge-of the officer’s duties18 U-S-C. §§3563 (b)(23);3583 (d)(3). Failure to-submitto asearchmay —— |
be grounds for revocation; you must warn any other residents that the premises may be subject to searches
pursuant to this condition. |

2. Consent to third party disclosure to any employer, potential employer, conceming any restrictions that are
imposed by the court.

3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e}(1)), which
- can communicate data via modem, dedicated connections or cellular networks, and their peripheral
equipment, without prior approval by the court or probation officer, all of which are subject to search and
seizure. The offender must consent to installation of monitoring software and/or hardware on any
computer or computer-related devices owned or controlled by the offender that will enable the probation
officer to monitor all computer use and cellular data. The offender must pay for the cost of installation of
the computer software.

 

4. Not associate With, or have any contact with, any known sex offenders ‘unless in an approved treatment
and/or counseling setting.

5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with the victim or victim’s family, without prior
approval of the probation officer.

6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
nature of offense and conviction, with the exception of the offender’s biological children, unless approved
in advance by the probation officer.

. 7. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

8, Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public

swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of 18, without prior approval of the probation officer.

3:18-CR-03167-WQH

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.236 Page 6 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FABIO RENE GUARDIOLA (1) Judgment - Page 6 of 8
CASE NUMBER: 3:18-CR-03167-WQH a

9. Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
"actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), and not patronize
any place where such materials or entertainment are the primary material or entertainment available.

 

10, Complete a sex offender evaluation, which may include periodic psychological testing, physiological
testing (limited to polygraph), and completion of a visual reaction time (VRT) assessment, at the direction
of the court or probation officer. If deemed necessary by the treatment provider, the offender shall
participate and successfully complete an approved state-certified sex offender treatment program,

- including compliance with treatment requirements of the program. The Court authorizes the release of the
presentence report, and available psychological evaluations to the treatment provider, as approved by the

_ probation officer. The offender will allow reciprocal release of information between the probation officer
and the treatment provider. The offender may also be required to contribute to the costs of services |
rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
examinations may be used following completion of the formal treatment program as directed by the
probation officer in order to monitor adherence to the goals and objectives of treatment and as a part of
the containment model.

11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
pre-approved by the probation officer. ]

12. Participate in a program of mental health treatment as directed by the probation officer. The court
authorizes the release of the presentence report and available psychological evaluations to the mental
health provider, as approved by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on ability to pay.

13. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

14, Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
120 days (non-punitive). -

3:18-CR-03167-WQH

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 PagelD.237 Page 7 of 8

AO 2458S (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: FABIO RENE GUARDIOLA (1) . Judgment - Page 7 of 8
CASE NUMBER: 3:18-CR-03167-WQH

RESTITUTION

‘IT IS HEREBY ORDERED that

Pursuant to 18 UV. S. C. §2259 and 18 U.S.C. §3663A that Defendant FABIO ORENE G GUARDIOLA

pursuant to Defendant’s conviction for violating 18 U.S.C. §2252(a){4). Restitution shall be
paid to the following victims in the specified amounts, pro rata:

 

a. $1,000 to “Emily” Tightsngold series;
b. $1,000 to “iolet” of the “At School Series” series;
C. $1,000 to “Sarah” of the “Marineland 1” series;
d. $1,000 to “Sierra” of the “Jan Socks1” series;
e. $1,000 to “Savannah” of the “Jan Socks 2” series;
f. $1,000 to “Skylar” of the “Jan Socks 3” series;
g. $1,000 to “Sally” of the “Jan Socks 4” series;
h, $1,000 to “Keira” of the “BluesPink” series;
i. 91,000 to “Jane” of the “CinderBlockBlue” series;
j. 51,000 to “Casseaopeia” of the “Lighthouse” series;
k. $1,000 to “Raven” of the “Teal&PinkPrincess” series;
I. $1,000.to “Jenny” of the “Jenny” series:
m. $1,000 to “Erin” of the “BluesPink” series;
n. $1,000 to “Fiona” of the “BluesPink” series;
oO.

$3,000 to “M.L.” of the “Mt. Lime” series;

3:18-CR-03167-WQH

 
Case 3:18-cr-03167-WQH Document 87 Filed 10/27/20 Pagelp. 238 Page 8 of 8

AO 2458S (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: FABIO RENE GUARDIOLA (1) | Judgment - Page 8 of 8 |
CASE NUMBER: 3:18-CR-03167-WQH

2. Defendant shall make a bona fide effort to pay restitution in full as soon as
practicable.

3. - During any period of incarceration, Defendant shall pay restitution through the
Inmate Financial Responsibility Program at the rate of 50% of Defendant’s income, or $25.00
per quarter, whichever is greater. Upon release from custody, Defendant shall pay restitution
____at the rate_of at least.$150.00 per month, subject to modification by order ofthe Court.

4. This order does not foreclose the United States from exercising all legal actions,
remedies, and process available to collect the restitution judgment, including but not limited
to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m){1)(A).

5. If payment has not already been made in full, interest will accrue on the restitution
amount in the manner prescribed by 18 U.S.C. § 3612.

6. Defendant shall forward all restitution payments, by bank or cashier’s check or
money order payable to the “Clerk, U.S. District Court,” to

Clerk of the Court
United States District Court
— ——— Southern District-of Catifornia— ——
| 333 West Broadway, Suite 420
San Diego, CA 92101 |

 

The bank or cashier’s check or money order shall reference “Fabio Rene Guardiola” and “Case
No. 18CR3167-WQH.” The Clerk of the Court shall distribute payments to all victims at
addresses to be provided to the Clerk’s Office by the United States Attorney's Office.

7. Until restitution has been paid, Defendant shall notify the Clerk of the Court and the
United States Attorney's Office’s Forfeiture and Financial Litigation Section of any change in
Defendant’s economic circumstances that might affect Defendant’ s ability to pay restitution
no later than thirty days after the change occurs.

3:18-CR-03167-WQH

 
